department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc psi postf-165580-01 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm mct from associate chief_counsel passthroughs and special industries cc psi subject lease in lease out transaction this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend a b c d e f g h equipment locality country date postf-165580-01 date date date date date date year year year year year year year year year a b c d e f g h i k m n o postf-165580-01 p q r s t u v w x aa bb cc dd ee ff gg hh ii kk mm nn oo pp qq rr ss issues postf-165580-01 whether the lease-in_lease-out_transaction lacks economic_substance what is the significance of the tail period defined as the balance remaining on the headlease following the expiration of the renewal option period or the new sublease option period if those options are chosen if the lease-in_lease-out_transaction lacks economic_substance whether exam should make adjustments a disallowing the related rent and interest deductions claimed by a b eliminating the annual rental income from c under the sublease recognized by a and c disallowing any related deductions for fees paid_by a to c f outside legal counsel valuation experts and others if the lease-in_lease-out_transaction lacks economic_substance whether exam should require a to accrue income annually in connection with the proceeds of the swap agreement with c which are to be paid in year year year and year what should exam consider in determining whether to assert penalties conclusions based upon the case development to date we recommend that you pursue an economic_substance argument under economic_substance principles the tail period does not present a significant hazard under an application of the economic_substance_doctrine the following adjustments are appropriate a disallowance of the related rent and interest deductions claimed by a b elimination of the annual rental income from c under the sublease recognized by a and c disallowance of any related deductions for fees paid_by a to c f even if the lease-in_lease-out_transaction lacks economic_substance exam should not require a to accrue income annually in connection with the proceeds of the swap agreement with c which are to be paid in year year year and year in determining whether to assert penalties the following factors should be considered how much of the underpayment is attributable to negligence or disregard of rules or regulations and did taxpayer act with reasonable_cause and in good_faith facts a is a u s_corporation and a wholly owned subsidiary of h pursuant to a_trust agreement created on date b became the trustee of a grantor_trust created by a a is the sole beneficiary of the trust postf-165580-01 c is a municipal authority of locality in country c owned equipment as of date on date a b c d e and f entered into a participation_agreement in this agreement b agreed to lease equipment from c c agreed to sublease equipment from b d and e agreed to finance a portion of the lease payment to be made by b b c and f agreed to execute two agreements pursuant to which f will pay b the sublease payments to be made by c and the parties agreed to enter into other operative agreements with respect to the transaction concurrent with the participation_agreement b and c entered into a lease agreement the headlease on date under the lease agreement b agreed to lease equipment from c for a term of a years ending on date the remaining useful_life of equipment was b years as of date under the terms of the lease agreement b was to make rent payments to c only twice the advance lease payment in the amount of dollar_figurec was due on date and the deferred lease payment in the amount of dollar_figured is due on date which is e years after the end of the lease_term the advance lease payment is to be allocated to the first f years of the lease_term and the deferred lease payment is to be allocated to the rest of the lease_term the advance lease payment in the amount of dollar_figurec has three funding sources a contributed dollar_figureg and b borrowed dollar_figureh from d and dollar_figurei from e on date b d and e entered into a loan agreement under the loan agreement both loans are nonrecourse loans with an interest rate of k and are to be paid back over m years ending on date from the advance lease payment c received from b c retained dollar_figuren as a transaction fee concurrent with the participation_agreement b and c entered into a sublease agreement on date under the sublease agreement c agreed to lease equipment from b for a term of m years ending on date at the end of the term c has an option to purchase the balance of b’s interest in the headlease by paying b dollar_figures if this purchase option is exercised then b is relieved of its obligation to pay the deferred lease payment in the amount of dollar_figured on date under the headlease if c does not exercise the option then b must exercise one of the following three options first b can require c to continue leasing equipment from b until date at substantially higher rents than the rents for the prior m years the renewal option second b can sublease equipment to another entity for a term ending no earlier than date and no later than date the new sublease option third b can retain and operate equipment the retention option on date b c and f entered into two payment undertaking agreements under the payment undertaking agreements f received from c dollar_figureh and dollar_figurei which equaled the principal amounts of the loans b obtained from d and e respectively to pay the advance lease payment under the headlease c paid f dollar_figureo as a fee and f in return agreed to pay on behalf of c the annual rent payments due under the sublease agreement to b during the term of the sublease a portion of the advance lease postf-165580-01 payment was used by c to pay the dollar_figureo fee under the payment undertaking agreements on date c and g entered into a swap agreement under the terms of the swap agreement c paid g dollar_figurep on date and g in return is to pay c dollar_figureq on each january of year year and year and dollar_figurer in year a portion of the advance lease payment was used by c to pay g dollar_figurep under the swap agreement in a given year during the term of the sublease c’s annual rent due under the sublease equals the sum of the payments from f under the payment undertaking agreements and the payment from g under the swap agreement the payments b receives under the payment undertaking agreements exactly match the loan payments due by b to d and e under the loan agreement in addition under the terms of the payment undertaking agreements at the termination of the sublease on date f will pay b an amount equal to the total remaining principal of the two loans from d and e effectively eliminating b’s obligation under the loan agreement in year sec_1 through a would report the following income and expenses related to the lease-in_lease-out_transaction rental receipts dollar_figureaa dollar_figureff dollar_figureff dollar_figureff dollar_figureff dollar_figureff year year year year year year expenses amortization - lease payment dollar_figurebb dollar_figuregg dollar_figuregg dollar_figuregg dollar_figuregg dollar_figureqq interest_expense on loans fee amortization taxable loss dollar_figurecc dollar_figuredd dollar_figurehh dollar_figureii dollar_figurehh dollar_figureii dollar_figuremm dollar_figureii dollar_figureoo dollar_figureii dollar_figurerr dollar_figureii dollar_figure ee dollar_figure kk dollar_figure kk dollar_figure nn dollar_figure pp dollar_figure ss law and analysi sec_1 economic_substance to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d postf-165580-01 cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff'd in part and rev'd in part 752_f2d_89 4th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the purported tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills were largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite postf-165580-01 in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits it is the position of the internal_revenue_service that certain lease-in lease-out transactions lack economic_substance revrul_99_14 1999_11_cb_835 when the form of a transaction lacks economic_substance the form is disregarded and consistent with the substance of the transaction the proper tax treatment is determined acm partnership id the payments due during the term of the sublease represent a circular cash_flow b is obligated to make two rent payments to c b paid c the advance lease payment in the amount of dollar_figurec which was funded by a loan in the amount of dollar_figureh from d another loan in the amount of dollar_figurei from e and cash in the amount of dollar_figureg from a c is obligated to pay rent to b who is in turn obligated to pay debt service to d and e the annual rent payment from c to b under the sublease is to be funded with the sum of the annual payments under the payment undertaking agreements and the swap agreement all of which were funded with the advance lease payment c received from b the payments to b under the payment undertaking agreements exactly match b’s payment obligation to d and e under the loan agreement in sum the majority of the funds b paid to c comes back to b thus the movement of the funds represent a circular cash_flow as a result the offsetting and circular nature of the obligations eliminate any significant economic consequences of the transaction under the sublease agreement at the end of the sublease term c has an option to purchase b’s remaining interest in the headlease by paying b dollar_figures if this purchase option is exercised then b is relieved of its obligation to pay the deferred lease payment in the amount of dollar_figured on date under the headlease when c exercises the purchase option c will not incur any cost because c’s option payment will be funded with the payments due on date under the payment undertaking agreements and the payments due in year under the swap agreement thus the movement of the funds related to the purchase option represents a circular cash_flow therefore the circular nature of the obligations eliminate any economic consequences to c’s exercise of the purchase option moreover because of c’s historical use of the equipment we believe there are compelling business reasons for c to exercise the purchase option if c does not exercise the purchase option at the end of the term of the sublease b must exercise either the renewal option the new sublease option or the retention option postf-165580-01 under the renewal option b will require c to renew the sublease for another u years ending on date during the renewed term of the sublease c is obligated to pay annual rents that are substantially higher than the rents under the original sublease the rents are so high that c will need to use its own funds although at the beginning of the renewed sublease term c will have dollar_figurer the total amount of the distributions in year under the swap agreement which was financed with a portion of the advance lease payment from b if the renewal option is exercised then under the participation_agreement b is required to deposit a predetermined portion of the renewed sublease rents from c into a lessee deposit account the final balance of which will be used to fund the deferred lease payment payable by b to c on date the funding schedule for this account is based on the assumption that the account will earn a v annual rate of return in order to ensure that the lessee deposit account will earn the predetermined annual rate of return b and c are required to enter into an interest_rate_swap agreement under which b will pay c the annual interest it earns on the lessee deposit account and c will pay b v annual interest on a notional_principal_amount that matches the required balance in the lessee deposit account on the annual payment_date if c does not exercise the purchase option it runs the risk of b choosing the renewal option if the renewal option is chosen then c will have to pay the rents with its own funds and furthermore c will have to absorb the interest rate risk under the interest_rate_swap with g although b will eventually pay c the deferred lease payment it is questionable that c will be willing to spend a large amount of its own funds to pay the rents and will also be willing to absorb the interest rate risk only to get paid the deferred lease payment on date which is w years after the end of the renewed sublease moreover even taxpayer’s own appraisal indicates that this option will not be chosen under the new sublease option b must find a new sublessee who is willing to pay at least as much as c would pay under the renewal option because b will remain liable to make the deferred lease payment in the amount of dollar_figured a contends that if the purchase option is not exercised by c b will select the new sublease option because a’s appraiser concluded that the estimated fair_market_value of the rent obtainable in year will be higher than c’s rents under the renewal option however if rents on this type of equipment are quite high at the end of the sublease it is likely c will exercise the purchase option since it would have to pay a similar high rental rate to replace the equipment with other similar rented equipment under the retention option b will presumably operate equipment as under the new sublease option b remains liable for the deferred lease payment under the retention option however b is not in the business of operating equipment making the retention option improbable moreover because it appears likely that c will exercise its purchase option and because all amounts have been pre-funded this transaction shares many factual similarities with other cases decided under economic_substance principles see postf-165580-01 knetsch supra offsetting legal obligations for this reason we believe economic_substance principles may be applied in this case in substance a through b has invested dollar_figureg in year to receive the payments under the swap agreement between c and g ie dollar_figureq in each of year year and year and dollar_figurer in year taxpayer asserts that it is in the leasing business and will be earning a significant rate of return in 912_f2d_736 4th cir the fourth circuit found that a leasing transaction was a sham in doing so it described a dollar_figure profit potential as minimal on an eight-year investment of dollar_figure the fourth circuit also found evidence of tax motivation in the offsetting obligations to pay rent and debt service the transaction also involved the use of related parties to avoid sec_465 under these facts the court found that the tax tail began to wag the dog hines f 2d pincite in support of your economic_substance argument we recommend that you not only verify the taxpayer’s calculation of rates of return but also the appraisals on which they are based we recommend that you carefully scrutinize the pretax and post-tax returns using the relevant present_value assumptions we strongly recommend you seek further assistance from the national_office as to alternative arguments including whether the transaction could be recharacterized on the basis that the leases should be collapsed during the original sublease term with the prepayment regarded as a loan or a fee the distinctive strength of this alternative argument is that even if the tail period results in some economic risk to the parties and thus cannot be dismissed as lacking in economic_substance the transactions during the coextensive lease_term will not be recognized for federal tax purposes further indebtedness is defined for federal_income_tax purposes as an unconditional obligation to pay a sum certain at a fixed maturity_date 248_f2d_399 2nd cir a’s equity payment may be appropriately viewed as a loan with the unconditional obligation to repay a principal sum being the combination of the excess rent in the shortfall years and the purchase option payment we may be able to require a to accrue income on a deemed loan from a to c based on a factual finding that the purchase option will be exercised the amount by which the excess rent payments and the purchase option payment exceed the equity payment could be asserted to be original_issue_discount oid includable in a’s income the tail period considering the nature of c’s business and the nature of equipment it is unlikely that c will not exercise the purchase option and consequently let b determine who will use equipment or force c to pay substantially higher rents and absorb the interest rate risk mentioned above in addition c has historically used equipment and is highly likely to continue using equipment furthermore because the payment obligation under the purchase option is fully defeased c will not need to draw on its own sources of capital to exercise the option based on the factual development to date it appears likely that c will exercise the purchase option therefore the possibility of the existence of a tail period does not present a significant hazard postf-165580-01 adjustments under economic_substance principles the rent payments under the headlease are not deductible and the rental income from the sublease is not includible by a in addition no deductions for expenses arising out of the transaction are deductible under sec_162 furthermore because the loans are an integral part of the transaction a deduction for the interest on the loans is not allowable under sec_163 the swap agreement the swap agreement is a contract that requires c to make a payment of dollar_figurep in exchange for a total_payment by g of dollar_figurex paid in eight installments the swap agreement grants a security_interest in c’s rights under the contract to b and provides that payments due c be paid directly to b c funds its payment using a portion of the advance lease payment of dollar_figurec the advance lease payment includes a’s equity payment of dollar_figureg although a’s funds may have been used to pay c’s payment under the swap agreement the agreement does not require that c use a’s funds to make its payment based on the cash flows alone an argument could be made that in substance a entered into the swap agreement and should accrue income in connection with the contract notwithstanding that a is not a party to the contract however we do not recommend making such an argument first as mentioned above the contract does not require a’s funds to be used to make c’s payment so a has not made a payment in exchange for the payments it will ultimately receive from g furthermore the payments made by g to a have not been assigned to a instead c has directed that the payments due c be paid to a penalties in determining whether to assert penalties exam should consider how much of the underpayment is attributable to among other things negligence or disregard of rules or regulations and whether the taxpayer acted with reasonable_cause and with good_faith sec_6662 imposes an accuracy-related_penalty equal to twenty percent of the portion of the underpayment attributable to among other things negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_1_6662-2 provides that there is no stacking of the accuracy-related_penalty components and thus the maximum accuracy-related_penalty imposed on any portion of an underpayment is twenty percent the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 a negligence postf-165580-01 pursuant to sec_6662 and sec_1_6662-3 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of the tax_return negligence has been defined as the failure to do what a reasonably and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir 85_tc_934 sec_1_6662-3 provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable person to be too good to be true under the circumstances the tax_court sustained the application of the negligence_penalty in 94_tc_738 stating that the taxpayer intentionally entered into loss-producing repurchase agreements to generate and claim tax benefits b substantial_understatement pursuant to sec_6662 a substantial_understatement_of_income_tax exists for a taxable_year if the amount of the understatement exceeds the greater of ten percent of the tax required to be shown on the return or dollar_figure dollar_figure in the case of corporations other than s_corporations or personal_holding_companies sec_6662 provides that understatements are generally reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or a statement attached to the return and there is a reasonable basis for the taxpayer’s tax treatment of the item these exceptions however do not apply to tax_shelter items of corporate taxpayers sec_6662 thus if a corporate taxpayer has a substantial_understatement attributable to a tax_shelter_item the accuracy-related_penalty applies to the understatement unless the reasonable_cause exception applies sec_1 e discussed below contains special rules relating to the definition of reasonable_cause in the case of a tax_shelter_item of a corporation however sec_6662 which is applicable to the years at issue defines a tax_shelter among other things as a plan or arrangement the principal purpose of which is tax_avoidance_or_evasion c reasonable_cause sec_1_6664-4 provides that the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis generally taking into account all pertinent facts and circumstances the most important factor is generally the extent of the taxpayer’s effort to assess its proper tax_liability reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable see 469_us_241 the advice must also be based upon all pertinent facts and circumstances and the law relating to those facts and circumstances for example the advice must postf-165580-01 take into account the taxpayer’s purpose and the relative weight of such purpose for entering into a transaction and for structuring a transaction in a particular manner with respect to reasonable_cause for the substantial_understatement_penalty attributable to a corporation’s tax_shelter items a corporation is deemed to have acted with reasonable_cause and in good_faith if the corporation had substantial_authority as that term is defined in sec_1_6662-4 for its treatment of the tax_shelter_item and if at the time of filing the return the corporation reasonably believed such treatment was more_likely_than_not the proper treatment more_likely_than_not standard sec_1_6664-4 the regulations provide that the more_likely_than_not standard can be met by the corporation’s good_faith and reasonable reliance upon the opinion of a tax advisor if the opinion is based on the advisor’s analysis of the pertinent facts and authorities in the manner described in sec_1_6662-4 and the opinion unambiguously states the advisor’s conclusion that there is a greater than fifty percent likelihood the tax treatment of the item will withstand a challenge by the service sec_1 e i b case development hazards and other considerations please call if you have any further questions by paul f kugler associate chief_counsel passthroughs and special industries carolyn h gray acting assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries
